ATTORNEY GRIEVANCE COMMISSION                          *      IN THE
OF MARYLAND
                                                       *      COURT OF APPEALS

v.                                                     *      OF MARYLAND

                                                       *      Misc. Docket AG No. 13
                                                              September Term, 2022
MARK LEONARD HESSEL                                    *
                                                              (No. C-15-CV-22-003238,
                                                       *      Circuit Court for
                                                              Montgomery County)


                                        ORDER

      Upon consideration of the Joint Petition for Disbarment by Consent filed on

November 1, 2022, by the Attorney Grievance Commission of Maryland, Petitioner, and

Mark Leonard Hessel, Respondent, in which the parties jointly petition the Court to disbar

Respondent,


      WHEREAS, in the Joint Petition, the parties advise that Respondent, Mark L. Hessel,

was admitted to the Bar of Maryland on May 25, 1982 and has maintained an office for the

practice of law in Montgomery County, Maryland,


      WHEREAS, on August 10, 2022, Petitioner filed a Petition for Disciplinary or

Remedial Action in this Court against Respondent. By Order dated August 26, 2022, this

Court transmitted the Petition to the Circuit Court for Montgomery County for a hearing and

designated Judge Kathleen M. Dumais as the hearing judge. A hearing date has not yet been

scheduled,
       WHEREAS, Respondent consents to disbarment with the knowledge that if a hearing

were held on the instant petition, sufficient evidence would be produced, the facts of which

are set forth in the Joint Petition, to establish that he engaged in conduct that violated

Maryland Attorneys’ Rules of Professional Conduct 19-301.1 (competence); 19-301.2 (scope

of representation); 19-301.3 (diligence); 19-301.4 (communication); 19-301.5 (fees); 19-

301.16(d) (declining or terminating representation); 19-303.2 (expediting litigation); 19-

303.4(c) (fairness to opposing party and counsel); 19-304.4(a) (respect for rights of third

persons); and 19-308.4(a), (c) and (d) (misconduct),


       WHEREAS, the description of the conduct set forth in the Joint Petition establishes

such violations and establishes that Respondent has engaged in misconduct for which

disbarment may be warranted,


       WHEREAS, in the Joint Petition, the parties advise that Respondent is aware that he

is also currently the subject of an investigation by Bar Counsel arising from an unrelated

complaint and a reciprocal matter in the District of Columbia,


       WHEREAS, the parties agree that the appropriate disposition is disbarment and

Respondent consents to disbarment,


       Now, therefore, it is this 3rd day of November, 2022,


       ORDERED, by the Court of Appeals of Maryland, that, effective December 31,

2022, Respondent, Mark Leonard Hessel, is disbarred from the practice of law in the State of
Maryland for violations of Rules 19-301.1, 19-301.2, 19-301.3, 19-301.4, 19-301.5, 19-

301.16(d), 19-303.2, 19-303.4(c), 19-304.4(a), and 19-308.4(a), (c) and (d); and it is further


                        ORDERED, that the Clerk of this Court shall remove the name of Mark Leonard

Hessel from the register of attorneys in this Court, and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this

State in accordance with Maryland Rule 19-761(b).
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2022-11-03 09:28-04:00

                                                                                   /s/ Shirley M. Watts
                                                                                        Senior Judge
Suzanne C. Johnson, Clerk